Per curiam.
The State Disciplinary Board of the State Bar of Georgia has submitted its report and recommendation that the respondent, Woodrow J. Wilson, be disbarred from the practice of law in this state.
The formal complaint alleged that the respondent had misrepresented to his client that he had received permission from the probate court to invest money belonging to the client’s aunt, over whose finances the respondent had had the client appointed legal guardian; that the respondent cashed a $5,500 check which his client had given him, pursuant to his representations, for the purpose of investment in real estate on her aunt’s behalf; and that the respondent commingled this money, did not use it for the benefit of or on behalf of the client or her aunt, and failed to promptly account to his client for it. These allegations, if proved, establish violations of Standards 4,63, and 65 of Rule 4-102 (Code Ann. Title 9 Appendix) of the Georgia Bar Rules, each of which may be punished by disbarment.
The record before us reflects that the respondent was duly *678served with the formal complaint, but has filed no response of any kind nor obtained an extension of time therefor, thereby requiring that the charges be deemed admitted. Rule 4-212(a) (Code Ann. Title 9 Appendix) of the Georgia Bar Rules. The respondent has submitted no evidence in mitigation of punishment.
Decided November 30, 1983.
Omer W. Franklin, Jr., General Counsel State Bar, Bridget B. Bagley, Assistant General Counsel State Bar, for State Bar of Georgia.
The recommendation of the Disciplinary Board is hereby adopted. It is ordered that Woodrow J. Wilson is hereby disbarred and his license to engage in the practice of law in this state is terminated.

It is so ordered.


All the Justices concur.